Citation Nr: 1647590	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee tricompartmental arthritis prior to March 17, 2016.  

2.  Entitlement to an initial rating in excess of 20 percent for left knee tricompartmental degenerative joint disease with instability from October 5, 2015, to March 17, 2016.  

3.  Entitlement to a rating in excess of 30 percent for left knee status post total knee arthroplasty from May 1, 2017.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In May 2014, a Board hearing was held before the undersigned; a transcript of the hearing is of record.  In a July 2014 decision, the Board remanded the instant claim.  Also, in pertinent part, the Board dismissed the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) due to the Veteran having expressly withdrawn that claim during the May 2014 hearing.  The Veteran did subsequently file a new claim for a TDIU in May 2016 and that claim was granted by a September 2016 rating decision.  An effective date of May 31, 2016, was assigned for this TDIU award.   The Board notes that although the earlier TDIU claim was considered as on appeal as part and parcel of the instant claim for increase and the other claims for increase formerly on appeal (See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), given that the TDIU claim was subsequently dismissed by the July 2014 decision, a claim for entitlement to a TDIU for the time frame prior to May 31, 2016, is no longer on appeal before the Board.  

In a March 2016 decision, the RO granted service connection for status post left knee arthroscopy (previously rated as left knee tricompartmental degenerative joint disease) and assigned a temporary 100 percent rating effective March 17, 2016, and a 30 percent rating from May 1, 2017.   The RO also granted service connection for left knee tricompartmental degenerative joint disease with instability and assigned a 20 percent rating from October 5, 2015, through March 17, 2016.   
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a recent decision, the United States Court of Appeals for Veteran's Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In relation to the instant appeal, there is no indication from the most recent VA examination reports pertaining to the Veteran's left knee that the examiners made an assessment of both active and passive motion of these joints or a specific assessment of the extent to which motion was affected by weight-bearing and non-weight-bearing.  Consequently, the Board finds that it has no alternative but to remand this matter for further examination consistent with the holding in Correia.  On remand, prior to arranging for the further examination, the AOJ should obtain records of VA treatment and evaluation for left knee disability dated since September 2016.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records of treatment and evaluation for left knee disability dated since September 2016.  

2.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his left knee disability.  If possible, the examination should be conducted after May 1, 2017, as the Veteran will maintain entitlement to a 100 percent temporary total rating for his left knee disability through that date.  

The claims file should be made available for review by the examiner in conjunction with the examination.   All indicated studies and tests should also be conducted, including range of motion studies with findings presented in degrees and X-rays, and the results of the testing should be reported.   

The examiner should conduct a thorough orthopedic examination of the left knee and should describe all associated symptomatology.  In reporting the results of knee range of motion testing, the VA examiner should identify any objective evidence of pain in the knee.  The VA examiner should also test the range of motion of the knee in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right knees.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The extent of any weakened movement, excess fatigability, and incoordination on use of the left knee should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  After the development requested above has been completed, the record should again be reviewed.  If any of the claims on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto, and the case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



